Citation Nr: 0415847	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to increased rating in excess of 40 percent 
for varicose veins of the right leg.

2.   Entitlement to service connection for venous 
insufficiency in the bilateral lower extremities.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from August 1946 to 
June 1949, and from May 1950 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that continued a 40 percent 
disability rating for varicose veins of the right leg and 
denied service connection for venous insufficiency in the 
bilateral lower extremities.


FINDINGS OF FACT

1.  Appellant currently has a service-connected disability 
for varicose veins of the right leg, rated as 40 percent 
disabling effective April 1995.

2.  Varicose veins of the right leg are currently manifested 
by persistent edema and episodes of ulceration.

3.  Varicose veins of the right leg are not manifested by 
persistent ulceration.

4.  Medical evidence does not show that venous insufficiency 
of the bilateral lower extremities became manifest until many 
years after appellant's discharge from military service.

5.  There is no medical evidence that venous insufficiency of 
the bilateral lower extremities is secondary to appellant's 
service-connected varicose veins of the right leg.


CONCLUSIONS OF LAW

1.  Schedular criteria for a disability rating in excess of 
40 percent for varicose veins of the right leg have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnosis 
Code 7120 (2003).

2.  Appellant's claimed disability of venous insufficiency of 
the bilateral lower  extremities was not incurred in or 
aggravated by military service, nor may such incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2003).

3.  Appellant's claimed disability of venous insufficiency of 
the bilateral lower extremities is not proximately due to, 
the result of, or aggravated by his service-connected left 
knee disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claims for increased disability rating for 
varicose veins of the right leg and for service connection 
for venous insufficiency of the bilateral lower extremities 
were submitted after enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased rating for varicose veins of the right leg and for 
service connection for venous insufficiency of the bilateral 
lower extremities was received in October 2002; the claim was 
denied by rating decision in April 2003.  Prior to the 
denial, the AOJ sent appellant a VCAA duty-to-assist letter 
in November 2002.  The VCAA letter did not satisfy the fourth 
element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The VCAA duty-to-
assist letter of November 2002, the rating decision of April 
2003, and the Statement of the Case in August 2003 all listed 
the evidence on file that had been considered in formulation 
of the decision.  Finally, the Board notes that the file 
contains medical records and correspondence between VA and 
appellant going back to 1946, so a great deal of evidence in 
regard to medical history and treatment was already in the 
file.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records and treatment 
records from two VA medical treatment facilities.  RO also 
afforded appellant with a VA medical examination to determine 
the degree of severity of appellant's service-connected 
varicose veins and also to determine the etiology of 
appellant's claimed venous insufficiency of the bilateral 
lower extremities.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Issue: increased rating for varicose veins of the right 
leg

Factual Background

Appellant left the military in 1949 with a 10 percent 
disability for varicose veins of the right leg.  Appellant 
relinquished the disability when he reentered the military in 
1950, but the 10 percent disability was reinstated when 
appellant was discharged from the military for the second 
time in 1952.

Appellant's disability rating for varicose veins of the right 
leg was increased to 20 percent disabling by rating decision 
in February 1980.  It was subsequently increased to 40 
percent by a rating decision in October 1998 (effective date 
of the rating April 1995).

Medical records were received from Wilkes-Barre VA Medical 
Center for the period September 1998 through October 2002.  
In September 1998, the provider noted incompetent deep vein 
valves, presence of pain at rest, and bleeding of varicose 
veins; appellant was reportedly able to ambulate 1/2 block.  In 
November 1998, the provider noted pain in the right leg, with 
edema and discoloration in the extremities.  In August 1999, 
the provider noted pain still in right leg with intermittent 
skin breakdown and bleeding, pain in varicosity above the 
right knee, leg cramps at rest or on exertion that are 
partially relieved by elevation, discomfort in the right leg 
that radiates to the right foot, and venous stasis changes in 
the extremities with ulceration.  In September 1999, the 
provider noted incompetent deep vein valves; right leg 
bleeding and swollen; appellant could ambulate 10 feet but 
had pain at rest.  In December 1999, the provider noted pain 
in the leg with bleeding and scabbing, venous stasis changes, 
and ulcers.  In April 2000, the provider noted varicosities 
in the right leg and complaint of pain.  In October 2000, the 
provider noted painful and swollen right leg, but no 
ulceration.  In May 2001 the provider simply noted 
varicosities, although appellant also complained of bleeding 
scars in the right leg and cramps in both legs when walking.  
In October 2001 the provider specifically noted no stasis 
dermatitis or ulceration.  In April 2002 appellant complained 
of severe leg pain due to the varicosities, and also an 
itching rash; there were stasis changes but no edema.   In 
October 2002 the provider noted no varices, no edema, no 
pigmentasis, and no stasis dermatitis.  In January 2003, 
appellant complained of pain in both legs, but no edema, 
stasis dermatitis, or ulceration.   

Appellant underwent a VA medical examination in March 2003.  
The examining physician noted appellant's complaint of 
burning pain in the ankle, posterior aspect of the right 
thigh, and lower leg; the pain was present with activity such 
as walking or standing and was also present at rest.  The 
examining physician noted the presence of varicosities of the 
lower half of the right thigh posteriorly.   At the superior 
aspect of this group of veins, there was a cluster of veins 
measuring approximately 1 cm in width.  There was another, 
very tortuous, venous column extending to below the knee 
approximately 3 mm in width.  There was also a cluster of the 
medial aspect of the calf with veins measuring from 0.5 to 1 
cm in width.  There was a tortuous vein measuring 1 cm in 
width anterior along the tibia, which then extended to the 
ankle and foot.  There were distended veins in the dorsum of 
the foot as well.  Appellant reported some swelling of the 
ankle, although there was no swelling at the time of the 
examination.  Appellant reported occasional bleeding from the 
medial aspect of the right calf; the examiner found no 
obvious bleeding source.  Appellant had scars related to the 
venous stripping procedures.  

Appellant submitted a VA Form 9 in August 2003, in which he 
asserts that he has persistent edema, swelling, and 
persistent ulceration and bleeding of the scab.  He asserts 
also that discoloration is constant.  He asserts that the 
ulcerations clear up occasionally, but persistently recur.  
Appellant cites outpatient records from VA Medical Center 
Wilkes-Barre in support of his assertions.

Appellant submitted a lay statement in October 2003 in 
support of his claim for increased rating.  Appellant cites 
four operations for this condition (two in the military and 
two in VA hospitals).  Appellant asserts that he currently 
has persistent pain in the right leg, as well as bleeding, 
scabbing, swelling, and cramps.    

Analysis

Disability ratings are determined by the Diagnosis Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2003); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has 
accordingly reviewed all medical evidence pertaining to 
appellant's disability, but places the greatest probative 
value on the most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnosis code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  In reviewing the claim for a higher 
rating, VA must consider which diagnosis code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  In this case, 
appellant's service-connected disability is for varicose 
veins of the right leg.  Varicose veins are specifically 
rated under 38 CF.R. § 4.104, Diagnosis Code 7120 (2003).

The Board notes that the rating criteria under Diagnosis Code 
7120 changed significantly on January 12, 1998.  The Board's 
decision in May 1998, which granted the instant 40 percent 
disability, considered both the old and new rating criteria 
but rated the disability under the new criteria.   The SOC in 
August 2003 considered the claim under both the old and new 
criteria in arriving at the decision to continue the 40 
percent rating.  However, in this review the Board will 
consider only the new rating criteria, since appellant's 
request for increased rating was filed in 2002 and the old 
criteria are no longer applicable.

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnosis codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In the 
instant case, varicose veins fall so squarely within the 
parameters of Diagnosis Code 7120 that rating under an 
alternative diagnosis code would not be appropriate.

Under Diagnosis Code 7120, the criteria for a rating of 40 
percent, appellant's current rating, are as follows: 
persistent edema and statis pigmentation or eczema, with or 
without intermittent ulceration.  The criteria for a rating 
of 60 percent, the next higher rating, are as follows: 
persistent edema or subcutaneous induration, statis 
pigmentation or eczema, and persistent ulceration.   The 
criteria for a rating of 100 percent, the highest rating, are 
as follows: massive board-like edema with constant pain at 
rest, attributable to the effects of varicose veins.

Application of these criteria to appellant's current symptoms 
does not support a higher rating.  For a 60 percent rating, 
appellant would have to have persistent ulceration rather 
than intermittent ulceration, but the medical record shows 
that ulceration has been intermittent at worst.  Ulceration 
was specifically noted in medical treatment reports of 
September 1999 and December 1999, but was specifically not 
present in October 2000, October 2001, or January 2003.  
There is no specific mention of ulceration in treatment 
reports of September 1999, April 2000, May 2001, April 2002, 
or October 2002, or in the medical examination of March 2003.  
For a rating of 100 percent, appellant would have to have 
"massive board-like edema" but there is no evidence that 
appellant has ever had edema to such an extent.  

Appellant's letter in October 2003 describes his current 
symptoms as persistent pain, swelling, bleeding, and cramps.  
Appellant is competent to describe his own symptoms.  Heuer 
v.  Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, in this case the symptoms described by 
appellant do not address the schedular criteria supporting a 
higher rating. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
the record does not show that appellant has required frequent 
periods of hospitalization due to his service-connected 
injury, or that there is a marked interference with 
employment beyond that envisioned by the rating schedule.  
The Board therefore finds that extraschedular rating is not 
appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected 
disability more closely approximate those required for the 
higher rating.  For this reason, the Board has determined 
that the preponderance of the evidence is against the claim 
for entitlement to a rating in excess of 40 percent for 
varicose veins of the right leg.
 
III.  Issue: service connection for venous insufficiency of 
the bilateral lower extremities

Factual Background

Appellant's service medical records from both periods of 
enlistment are on file.  There is no mention therein that 
appellant was diagnosed with or treated for a bilateral 
venous insufficiency while in service.  Appellant's 
separation physical examination in June 1949 mentions 
varicose veins in the right leg but does not mention venous 
insufficiency in either extremity.   Appellant's reenlistment 
physical in May 1950 notes the presence of varicose veins in 
both legs, worse on the right than on the left.  Appellant's 
separation physical examination in March 1952 notes the 
presence of telangiectasia in the legs from varicose veins 
ligation performed in 1951, and characterizes the condition 
as non-symptomatic and not disqualifying.

Appellant underwent an examination by Dr. F.D.C. in September 
1952 and a VA medical examination in December 1952.  Both 
examiners discussed the right leg varicose veins at length, 
but neither noted the presence of bilateral venous 
insufficiency.

Appellant underwent an examination at Syracuse VAMC in 
January 1961 in conjunction with an unrelated condition 
(abdominal pain).  The examiner noted appellant's history of 
varicose veins but did not note the presence of venous 
insufficiency in the bilateral lower extremities.

Appellant underwent a VA medical examination in January 1975.  
The examiner noted appellant's history of varicose veins in 
the right lower extremity, but stated that appellant has no 
symptoms referable to the opposite lower extremity, and 
specifically stated "it should be noted that the left lower 
extremity has no varicose veins or other circulatory 
disturbances."

Appellant underwent VA medical examinations in September 1978 
and January 1980; the same physician performed both 
examinations.  On both occasions the examiner discussed the 
residual symptoms of appellant's right leg varicose veins but 
made no observation of a medical problem in the other 
extremity.

A VA consultation note dated October 1993 states "history of 
chronic venous insufficiency, right worse than left, status 
post venous stripping x 5."  This is the first mention, 
chronologically, of a bilateral venous insufficiency.

Treatment records from Syracuse VAMC for the period May 1994 
to May 1995 are silent in regard to venous insufficiency in 
the left lower extremity.  A treatment note from October 1994 
states appellant has right leg pain and swelling, but 
specifically states that this is unilateral thigh and ankle 
condition.  

Appellant underwent a VA medical examination in November 
1995.  The examiner noted the condition of appellant's right 
leg varicose veins but made no observation in regard to a 
medical condition in the left extremity.

Treatment records from the Wilkes-Barre VAMC are on file for 
the period 1996 through 1997.  These records show complaints 
of right lower extremity distress due to varicose veins, but 
show no treatment for medical problems in the left lower 
extremity.

Appellant underwent a VA medical examination in December 
1996.  Doppler imaging showed a right ankle/brachial index 
(ABI) of 0.94 and a left ABI of 0.88.  The examining 
physician found that the bilateral common femoral, 
superficial femoral, politeal, and posterior tibial veins 
were easily compressible with no visible echogenic material 
within the lumen.  Spontaneous, phasic, and augmentable flow 
in all these vessels was normal.  The Valsalva maneuver 
produced normal responses in the flow of both femoral veins.  
Slight valvular incompetence was noted in the left common 
femoral vein and left popliteal vein.  Moderate valvular 
incompetence was noted in the right common femoral vein, 
right superficial femoral vein, and right popliteal vein.   

Appellant underwent a VA medical examination in May 1997.  
Appellant complained of pain in the right lower extremity but 
not the left.  The examiner noted a number of pathologies 
active in the right lower extremity but made no mention of 
any medical problem in the left lower extremity.

Treatment records from Sayre VA Outpatient Clinic for the 
period April 1997 to October 1997 are on file.  These notes 
show continuing attention to appellant's right leg varicose 
veins but no complaints of or treatment for a left leg 
circulatory condition.

Appellant submitted a lay statement in May 1998 that asserts 
he has been informed by the VA physician that the blood in 
his right leg goes down, but does not come back up.  As a 
result, appellant must keep his leg raised in order to keep 
the swelling down.

Wilkes-Barre outpatient notes in September 1998 through 
October 2000 state that patient is known for deep vein 
incompetent valves in the lower extremity.  In October 2001 
the provider stated "patient is here for yearly follow-up of 
poor circulation in both legs; states that he can walk only a 
short distance and has cramping of both legs especially when 
he takes his socks off."  In November 2001 the provider 
noted venous insufficiency and pain in legs.  In October 2002 
the provider noted venous insufficiency.  In October 2002 the 
provider noted good arterial pulses in the lower extremity, 
but noted that appellant complained of intermittent 
claudicating pain in both lower extremity all the time.  

Appellant underwent a VA medical examination in January 2003.  
The examiner found that the bilateral common femoral, 
superficial femoral, popliteal, and posterior tibial veins 
were easily compressible with no visible echogenic material.  
Doppler analysis found normal spontaneous, phasic, and 
augmentable flow in all those vessels.  The Valsalva maneuver 
produced normal flow responses of both common femoral veins.  
No evidence of valvular incompetence was noted.   Doppler 
imaging showed at right ABI of 1.07 and left ABI of 1.12.  
The physician's impression was that no evidence of deep 
venous thrombus or significant bilateral stenosis was noted.

Appellant underwent a VA medical examination in March 2003.  
The examining physician noted appellant's complaint of pain 
in the left leg, and stated that study shows that there is 
evidence of poor venous return in the left leg.

Appellant submitted a lay statement in support of his claim 
in October 2003.  Appellant states that appellant is having 
pain in the left ankle and foot.   Appellant attributes the 
pain in the left foot to blood flowing down to the right leg 
but not coming back up; appellant asserts that this would 
cause pain in the left leg.

Analysis

Service connection may be granted for a disability resulting 
for disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Existence of a current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  "Current disability" means a disability 
shown by competent medical evidence to exist at the time of 
award of service connection.  Chelte v. Brown, 10 Vet. App. 
268 (1997).
 
In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and, 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).   

Application of the Hickson analysis does not provide a basis 
to grant this claim.  The most recent VA medical examination, 
in January 2003, specifically found that there is no current 
valvular incompetence, whereas the previous medical 
examination of December 1996 had found a slight valvular 
incompetence in the left and a moderate valvular incompetence 
in the right.  Doppler imaging analysis in December 1996 
showed abnormal ABI readings of right 0.94 and left 0.88, 
while Doppler imaging analysis in January 2003 showed normal 
ABI readings of right 1.07 and left 1.12; under VA criteria, 
an ABI of 1.0 is normal.  38 C.F.R. § 4.104, Diagnosis Code 
7114, Note (1) (2003).  The Board therefore finds that there 
is no clear medical evidence of a current disability, and the 
first part of the Hickson analysis is not satisfied.   

The second part of the Hickson analysis is evidence of an in-
service disease or injury, and in this case there is neither 
medical nor lay evidence that appellant's claimed bilateral 
venous insufficiency became manifest in service. 

The third part of the Hickson analysis is medical evidence of 
a nexus between the in-service condition and the claimed 
disability.  In this case, the record contains absolutely no 
medical evidence of such a nexus.

In the alternative to the Hickson analysis, there is a 
presumption of service connection if a claimant has a chronic 
injury whose symptoms became manifest to a degree of at least 
10 percent disabling within one year of discharge from active 
service, even if the in-service onset is not documented in 
medical records.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Cardiovascular 
disease and Buerger's disease are chronic disorders 
qualifying for presumption under 38 C.F.R. § 3.309, but two 
medical examinations within a year of appellant's discharge 
fail to show the presence of venous insufficiency.  There is 
a single reference to telangiectasia in appellant's discharge 
physical examination in 1952, but this is noted as non-
symptomatic and non-disqualifying, so it would not be at 
least 10 percent disabling and thus would not qualify for the 
presumption.

Regardless of the presumption described above, if a chronic 
disease is shown as such in service so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of a chronic disease in 
service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2003) (emphasis added).  
In this case, as noted above, appellant 's separation 
physical examination in March 1952 noted telangiectasia of 
the legs but characterized the condition as "non-symptomatic 
and non-disqualifying."  There is accordingly insufficient 
evidence to establish chronicity at the time.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b) (2003).  Here, appellant had two medical 
examinations within a year of his discharge, and neither of 
those examinations noted bilateral venous insufficiency.  
Numerous subsequent medical records fail to mention bilateral 
venous insufficiency, and a medical examination in January 
1975 specifically noted that there was no left lower 
extremity circulatory condition at that time.  The earliest 
medical comment in regard to bilateral venous insufficiency 
occurs in October 1993, more than forty years after 
appellant's second discharge from the military.  The Board 
therefore finds that the record does not show continuity of 
symptoms after discharge.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992). The Board finds that the 
passage of forty years between appellant's discharge and the 
medical documentation of venous insufficiency is evidence 
against service connection.

Appellant's letter of October 2003 asserts a theory that his 
claimed venous insufficiency of the bilateral lower 
extremities is due to his service-connected varicose veins.  
A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).  To prevail on the issue of secondary 
service connection, the record must show (1) evidence of a 
current disability, (2) evidence of a service-connected 
disability, and (3) medical evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-517 (1995).

Application of the Wallin analysis does not support a grant 
of secondary service connection.  Appellant has service 
connection for varicose veins of the right leg, so the first 
part of the Wallin analysis is satisfied.  As noted above, 
there is no clear medical evidence of a current disability 
for venous insufficiency of the bilateral lower extremities, 
so the second part of the Wallin analysis is not satisfied.  
Further, there is no medical evidence of nexus between the 
claimed disability and the service-connected disability, so 
the third part of the Wallin analysis is not satisfied.

Appellant has asserted that his left leg pain is proximately 
caused by his right leg varicose veins; however, a layperson 
is not considered capable of opining, however sincerely, in 
regard to the causation of a claimed disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 525 U.S. 
962 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 
Vet. App. 183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 
(1994).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
there is no competent medical opinion supporting appellant's 
theory of secondary service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Increased rating in excess of 40 percent for varicose veins 
of the right leg is denied.  Service connection for venous 
insufficiency of the bilateral lower extremities is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



